Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
1.	Claims 1-18, 21 and 22 are currently under examination, wherein claims 1, 6, 11 and 14 have been amended and claims 21 and 22 have been newly added in applicant’s amendment filed on October 25, 2022. Claims 19 and 20 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous objection to the informalities in claims 14-16 and the previous rejections of claims 1-20 under 35 U.S.C. 103(a) as stated in the Office action dated July 25, 2022 have been withdrawn in light of applicant’s amendment filed on October 25, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pub. 2004/0238227 A1).
	With respect to claims 1-18, 21 and 22, Smith et al. (‘227 A1) discloses a method of forming a polycrystalline diamond compact comprising mixing a plurality of diamond particles having a relatively larger particle size (e.g. 15-25 micros) with a plurality of diamond particles having a relatively smaller particle size (e.g. sub-micron 100 nm) and a catalytic material comprising Co to form a mixture; forming the mixture into a green structure having a desired shape; and sintering the green structure and controlling at least one sintering parameters including temperature, pressure and time to perform the sintering under high pressure and high temperature (HPHT) conditions exceeding approximately 5 GPa and 1200oC respectively for a desired period of time (e.g. 10 minutes or less) to form a polycrystalline diamond compact comprising the larger and smaller diamond particles with inter-granular bonds formed therebetween wherein the larger diamond particles are dispersed in a continuous matrix of the smaller diamond particles; at least some of the larger diamond particles are non-contiguous; each larger diamond particle is at least substantially entirely surrounded by the smaller diamond particles so that about 10% or less of the larger diamond particles are in direct physical contact with other larger diamond particles which would meet the limitations in claims 7-10, 12, 16 and 17; the larger diamond particle size is up to about 250 times greater than the smaller diamond particle size; and the sizes of the larger and smaller diamond particles as well as their respective volume fractions can be optimized by adjusting the sintering conditions to obtain desired properties (paragraph [0048]), at least suggesting that any changes in size of the larger and smaller diamond particles during the sintering would be prevented by adjusting the sintering conditions in order to obtain desired particle sizes for the larger and smaller diamond particles respectively which would meet the features as claimed in claims 21 and 22 (abstract, Figs. 2, 3, 4B and 6, paragraphs [0004], [0006], [[0022], [0028] and [0046]-[0052]). Smith et al. (‘227 A1) further discloses that larger diamond particles can be coated (paragraph [0011), at least suggesting coating the larger diamond particles with the smaller diamond particles by a known coating method (e.g. electrospraying) as claimed. The ranges of the sizes of the larger and smaller diamond particles, the ratio of the larger particle size to the smaller particle size, the pressure, the temperature and the direct contact ratio disclosed or suggested by Smith et al. (‘227 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the claimed composition within the disclosed ranges of Smith et al. (‘227 A1) with an expectation of success, because Smith et al. (‘227 A1) discloses the same utility over the entire disclosed ranges. Smith et al. (‘227 A1) does not specify the in-situ nucleated diamond particles and the volume percentage of interstitial spaces filled with the catalyst as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Smith et al. (‘227 A1)’s polycrystalline diamond compacts are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same in-situ nucleated diamond particles and the same volume percentage as claimed would be expected with the Smith et al. (‘227 A1)’s polycrystalline diamond compacts.
Response to Arguments
4.	The applicant’s arguments filed on October 25, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Smith et al. (‘227 A1) does not specify in-situ nucleated diamond particles as claimed. In response, see the ground of rejection of the in-situ nucleated diamond particles above. The application of MPEP 2112.01 [R-3] I as the ground of rejection of the in-situ nucleated diamond particles as stated in the Office action dated July 25, 2022 is proper and therefore maintained herein.
Second, the applicant argues that Smith et al. (‘227 A1) does not teach the controlling feature as claimed. In response, see the new ground of rejection above.
Third, the applicant argues that Smith et al. (‘227 A1) does not specify controlling the sintering pressure and temperature in the amended ranges respectively. In response, the examiner notes that Smith et al. (‘227 A1) does disclose controlling the sintering temperature and pressure to perform the sintering under high pressure and high temperature (HPHT) conditions exceeding approximately 5 GPa and 1200oC respectively to obtain desired properties (paragraphs [0004] and [0048]). The sintering pressure and temperature ranges disclosed by Smith et al. (‘227 A1) overlap the amended ranges respectively. A prima facie case of obviousness exists as discussed above.




Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/10/2022